TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00078-CR



                                    Dwayne Perry, Appellant

                                                   v.

                                  The State of Texas, Appellee


               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-17-904068, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on August 24, 2018. On counsel’s

motions, the time for filing was extended to November 26, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than January 10,

2019. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on January 3, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish